Breese, J. None of the important questions presented by the record in this case, have been argued by counsel on either side. One question of minor importance, that of the admissibility of the letter purporting to have been written and signed by the auditor of public accounts, we are prepared to decide without argument. As to the admissibility of the auditor’s letter in evidence on proof of his hand-writing, we have no doubt the Circuit Court erred in admitting it. The auditor’s office is one of great public importance, the most so of any other, so far as the collection and disbursing of the revenue, and the establishing and conduct of banks and the operations of the banking system, are concerned. By chapter 13, section 4, (Scates’ Comp. 492,) the auditor is required to keep an official seal, to be used to authenticate all writings, papers and documents required by law to be certified from his office; and it is provided by that section, that copies of all papers, writings and documents legally deposited in his office, Avhen certified by the auditor and authenticated by the seal of his office, shall be received in evidence in the same manner and with like effect as the originals. The April report of the Morgan County Bank was legally deposited in the auditor’s office, and a certified copy of it, under the seal of the office, should have been produced. It is the highest and best evidence of which the case pending was susceptible; nothing of an inferior character was admissible. All else is mere hearsay. This disposes of the three errors assigned. As to the fourth error assigned, we refer to the case of The Bank of the Republic v. Hamilton County, ante, 53, as decisive of this, on the other points made on this record. For the first error, however, the judgment must be reversed and the cause remanded. Judgment reversed.